The prisoner was committed to the reform school from Hollis by order of a justice of the peace. In such cases the statute provides that the town from which the person was committed shall be liable to pay for his board, and may recover it of the parent or guardian of such person, or of the town or county liable for his support, as if he were a pauper. Gen. St., c. 269, ss. 23, 24.
But the defendants say that the proceedings before the justice were irregular, unauthorized, and defective, and therefore they are excused from the liability imposed by the statute. The defects complained of were such as might be waived by the respondent, and they were waived if he did not seasonably object. They were defects of which he alone could complain. They were all of such a character that they might have been remedied.
The warrant of commitment was regular on its face and in all its essential requisites, and the superintendent of the reform school could not have refused to receive the prisoner. He was not required to examine the preliminary proceedings to see if they were regular. Merrimack County v. Jaffrey, 58 N.H. 426.
The action should have been in the name of the reform school, and not in the name of the state. Gen. St., c. 269, s. 1. This objection may, however, be avoided by an amendment (Folsom v. Ins. Co., 59 N.H. 54), and there may then be
Judgment for the plaintiffs.
FOSTER, J., did not sit: the others concurred.